Citation Nr: 1454061	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-22204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include arthritis.

2.  Entitlement to service connection for a left knee disorder, to include arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

The Board finds a remand is required so that the Veteran may be afforded an examination with respect to his claim.

The Veteran was initially scheduled for a VA examination in February 2008.  The RO stated in its February 2008 decision that they received documentation from the VA Clinic that the Veteran failed to report for his scheduled examination.  Accordingly, the RO decided the case based on the evidence of record at that time.  See 38 C.F.R. § 3.655 (2014).

The Veteran and his wife testified in an August 2014 hearing before the Board.  At that hearing, they testified they had an early morning appointment and, although they had left plenty of time to get to the appointment, they were stuck in traffic due to an accident.  The Veteran's wife called the clinic to tell them they were running late and the staff informed them to continue to proceed to the appointment.  When the Veteran and his wife arrived at the clinic, they were told by the staff that they were at the wrong clinic.  The staff admitted it was likely their fault for the confusion because they gave the Veteran and his wife the wrong directions, and informed them that the correct clinic was a short distance away.  Upon arriving at the correct clinic approximately 10 to 15 minutes late for the Veteran's scheduled appointment, the Veteran was told that the doctor would not see him because he was late.  The staff did not attempt to reschedule the Veteran's examination, nor did they inform the Veteran whom he should contact to reschedule the examination.

Based on this testimony, the Board finds the Veteran should be rescheduled for this examination.  The Veteran is advised that failure to report to the scheduled examination, without good cause, or to cooperate with the examiner in his or her effort to provide an adequate VA examination, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2014).  The Veteran and his representative should also be given an opportunity to submit additional evidence in support of his claim.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include the records identified in the August 2014 hearing.  Specifically, the RO must attempt to obtain: (a) VA treatment records from the F.E. Warren Air Force Base Hospital from approximately November 1968 to January 1970; (b) VA treatment records from any and all Army hospitals in the Denver, Colorado area from May 1969 through January 1970; and (c) private medical records from the Winchester Surgical Center located in Winchester, Virginia from 1970 to 1988.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate examination to determine whether any currently or previously diagnosed right or left knee disorders, to include arthritis, are related to his military service.  The electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed right or left knee disorders, to include arthritis, are related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed right or left knee disorderes, to include arthritis, are due to or aggravated by any service-connected disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



